UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JONATHAN NNEBE, et al.,                                        :
                                                               :
                         Plaintiffs,                           :     06-cv-4991 (RJS)
                                                               :
                      -against-                                :
                                                               :
MATTHEW DAUS, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

ANTHONY STALLWORTH, individually and on                          :
behalf of all others similarly situated, et al.,                 :
                                                                 :   17-cv-7119 (RJS)
                        Plaintiffs,                              :
                                                                 :   SCHEDULING ORDER
                      -against-                                  :
                                                                 :
MEERA JOSHI, et al.,
                                                                 :
                        Defendants.                              :
                                                                 :
-------------------------------------------------------------x




         ONA T. WANG, United States Magistrate Judge:

         Parties are directed to select one of the following dates for an in-person settlement

conference:

              •    Friday, February 28, 2020 at 10:00 a.m.

              •    Monday, March 2, 2020 at 10:00 a.m.

              •    Friday, March 6, 2020 at 10:00 a.m.

The parties must submit a joint email to Chambers with their chosen date by Thursday,
February 27, 2020.

       As ordered by Judge Sullivan, either the TLC Chair or the General Counsel are directed to

attend the conference for Defendants, and a comparable decision maker is directed to attend

for Plaintiffs. If the parties cannot make progress towards settlement at this conference, they

should be prepared to continue litigating this case before Judge Sullivan.



       SO ORDERED.



                                                          s/ Ona T. Wang
Dated: February 26, 2020                                Ona T. Wang
       New York, New York                               United States Magistrate Judge
